        Case 1:17-cv-01769-DAD-SAB Document 92 Filed 07/20/21 Page 1 of 7



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CLAUDE CARR,                                    )   Case No. 1:17-cv-01769-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )   SECOND SCHEDULING ORDER
                                                     )
13          v.                                       )   ORDER DIRECTING CLERK’S OFFICE TO
14                                                   )   SEND LOCAL RULE 281 TO PLAINTIFF
     TED PRUITT,
                                                     )
15                  Defendant.                       )   Telephonic Trial Confirmation
                                                     )   Hearing: February 28, 2022, at 1:30 p.m. in
16                                                   )   Courtroom 5
                                                     )
17                                                   )   Jury Trial: To Be Determined
                                                     )
18                                                   )
19          Plaintiff Claude Carr is appearing pro se and in forma pauperis in this civil rights action
20   pursuant to 42 U.S.C. § 1983.
21          On July 19, 2021, the Court denied both Plaintiff’s and Defendant’s motions for summary
22   judgment. (ECF No. 91.) Accordingly, this action is ready to proceed to jury trial on Plaintiff’s
23   deliberate indifference claim against Defendant Ted Pruitt. Pursuant to Rule 16(b) of the Federal
24   Rules of Civil Procedure, the Court now sets a further schedule for this litigation.
25          The parties are required to file pretrial statements in accordance with the schedule set forth
26   herein. In addition to the matters already required to be addressed in the pretrial statement in
27   accordance with Local Rule 281, Plaintiff will be required to make a particularized showing in order
28

                                                         1
        Case 1:17-cv-01769-DAD-SAB Document 92 Filed 07/20/21 Page 2 of 7



1    to obtain the attendance of witnesses. The procedures and requirements for making such a showing

2    are outlined in detail below. Plaintiff is advised that failure to comply with the procedures set forth

3    below may result in the preclusion of any and all witnesses named in his pretrial statement.

4            At the trial of this case, Plaintiff must be prepared to introduce evidence to prove each of the

5    alleged facts that support the claims raised in the lawsuit. In general, there are two kinds of trial

6    evidence: (1) exhibits and (2) the testimony of witnesses. It is Plaintiff’s responsibility to produce all

7    of the evidence to prove his case, whether that evidence is in the form of exhibits or witness testimony.

8    If Plaintiff wants to call witnesses to testify, he must follow certain procedures to ensure that the

9    witnesses will be at the trial and available to testify.

10           1.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Agree to Testify

11   Voluntarily - An incarcerated witness who agrees voluntarily to attend trial to give testimony cannot

12   come to court unless the Court orders the warden or other custodian to permit the witness to be

13   transported to court. The Court will not issue such an order unless it is satisfied that the prospective

14   witness has actual knowledge of relevant facts.

15           A party intending to introduce the testimony of incarcerated witnesses who have agreed

16   voluntarily to attend the trial must serve and file concurrent with the pretrial statement a written

17   motion for a court order requiring that such witnesses be brought to court at the time of trial. The

18   motion must: (1) state the name, address, and prison identification number of each such witness; and

19   (2) be accompanied by declarations showing that each witness is willing to testify and that each

20   witness has actual knowledge of relevant facts. The motion should be entitled “Motion for Attendance

21   of Incarcerated Witnesses.”

22           The willingness of the prospective witness can be shown in one of two ways: (1) the party

23   himself can swear by declaration under penalty of perjury that the prospective witness has informed

24   the party that he or she is willing to testify voluntarily without being subpoenaed, in which declaration

25   the party must state when and where the prospective witness informed the party of this willingness; or

26   (2) the party can serve and file a declaration, signed under penalty of perjury by the prospective

27   witness, in which the witness states that he or she is willing to testify without being subpoenaed.

28

                                                            2
        Case 1:17-cv-01769-DAD-SAB Document 92 Filed 07/20/21 Page 3 of 7



1            The prospective witness’s actual knowledge of relevant facts can be shown in one of two ways:

2    (1) if the party has actual firsthand knowledge that the prospective witness was an eyewitness or an

3    ear-witness to the relevant facts (e.g., if an incident occurred in Plaintiff’s cell and, at the time,

4    Plaintiff saw that a cellmate was present and observed the incident, Plaintiff may swear to the

5    cellmate’s ability to testify), the party himself can swear by declaration under penalty of perjury that

6    the prospective witness has actual knowledge; or (2) the party can serve and file a declaration signed

7    under penalty of perjury by the prospective witness in which the witness describes the relevant facts to

8    which the prospective witness was an eye or ear witness. Whether the declaration is made by the party

9    or by the prospective witness, it must be specific about the incident, when and where it occurred, who

10   was present, and how the prospective witness happened to be in a position to see or to hear what

11   occurred at the time it occurred.

12           The Court will review and rule on the motion for attendance of incarcerated witnesses,

13   specifying which prospective witnesses must be brought to court. Subsequently, the Court will issue

14   the order necessary to cause the witness’s custodian to bring the witness to court.

15           Motions for the attendance of incarcerated witnesses, if any, must be filed on or before

16   December 20, 2021. Oppositions, if any, must be filed on or before January 10, 2022.

17           2.      Procedures for Obtaining Attendance of Incarcerated Witnesses Who Refuse to Testify

18   Voluntarily - If a party seeks to obtain the attendance of incarcerated witnesses who refuse to testify

19   voluntarily, the party should submit with his pretrial statement a motion for the attendance of such

20   witnesses. Such motion should be in the form described above. In addition, the party must indicate in

21   the motion that the incarcerated witnesses are not willing to testify voluntarily.

22           3.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Agree to

23   Testify Voluntarily - It is the responsibility of the party who has secured an unincarcerated witness’s

24   voluntary attendance to notify the witness of the time and date of trial. No action need be sought or

25   obtained from the Court.

26           4.      Procedures for Obtaining Attendance of Unincarcerated Witnesses Who Refuse to

27   Testify Voluntarily - If a prospective witness is not incarcerated, and he or she refuses to testify

28   voluntarily, the witness must be served with a subpoena. Fed. R. Civ. P. 45. In addition, the party

                                                           3
        Case 1:17-cv-01769-DAD-SAB Document 92 Filed 07/20/21 Page 4 of 7



1    seeking the witness’s presence must tender an appropriate sum of money for the witness. Id. In the

2    case of an unincarcerated witness, the appropriate sum of money is the daily witness fee of $40.00

3    plus the witness’s travel expenses. 28 U.S.C. § 1821.

4           If Plaintiff wishes to obtain the attendance of one or more unincarcerated witnesses who refuse

5    to testify voluntarily, Plaintiff must first notify the Court in writing of the name and location of each

6    unincarcerated witness. The Court will calculate the travel expense for each unincarcerated witness

7    and notify Plaintiff of the amount(s). Plaintiff must then, for each witness, submit a money order

8    made payable to the witness for the full amount of the witness’s travel expenses plus the daily witness

9    fee of $40.00. The subpoena will not be served upon the unincarcerated witness by the United States

10   Marshal unless the money order is tendered to the Court. Because no statute authorizes the use of

11   public funds for these expenses in civil cases, the tendering of witness fees and travel expenses is

12   required even if the party was granted leave to proceed in forma pauperis.

13          If Plaintiff wishes to have the Marshal serve any unincarcerated witnesses who refuse to testify

14   voluntarily, Plaintiff must submit the money orders to the Court no later than December 20, 2021. In

15   order to ensure timely submission of the money orders, Plaintiff must notify the Court of the names

16   and locations of his witnesses, in compliance with step one, on or before November 29, 2021.

17          The parties are advised that failure to file pretrial statements as required by this order may

18   result in the imposition of appropriate sanctions, which may include dismissal of the action or entry of

19   default.

20          As stated in part in the February 4, 2020 order, the following is important information about

21   scheduling and trailing cases and the ongoing judicial emergency in the Eastern District of California:

22          The judges of the United States District Court for the Eastern District of California have long

23   labored under one of the heaviest caseloads in the nation even when operating with a full complement

24   of six authorized District Judges. Each of those six District Judges has regularly carried a caseload

25   double the nationwide average caseload for District Judges. Even while laboring under this burden,

26   the judges of this court have annually ranked among the top 10 districts in the country in cases

27   terminated per judgeship for over 20 years.

28

                                                          4
        Case 1:17-cv-01769-DAD-SAB Document 92 Filed 07/20/21 Page 5 of 7



1           On February 4, 2020, District Judge Lawrence J. O’Neill assumed inactive Senior status. As a

2    result, District Judge Dale A. Drozd now presides over all criminal and civil cases previously assigned

3    to Judge O’Neill as well as those already pending before him. Until two candidates are nominated and

4    confirmed to fill this court’s two vacant authorized district judgeships, this situation can only be

5    expected to get progressively worse.

6           In the two caseloads over which District Judge Dale A. Drozd presides for the duration of the

7    judicial emergency, there are currently trials scheduled through the end of 2021. The law requires that

8    the Court give any criminal trial priority over civil trials or any other matter. The Court cannot give

9    advance notice of which cases will trail or for how long because the Court does not know which cases

10   actually will go to trial or precisely how long each will last. Given the enormous criminal caseload that

11   is pending before District Judge Dale A. Drozd and based upon the reasonable assumption that at least

12   some of those criminal cases will proceed to trial, it is unlikely that those civil cases will be able to

13   proceed to trial on the currently scheduled date.

14          One alternative is for the parties to consent to a United States Magistrate Judge conducting all

15   proceedings, including trial and entry of final judgment, pursuant to 28 U.S.C. § 636(c). The

16   magistrate judges of this court are highly skilled, experienced trial judges. Moreover, because

17   magistrate judges cannot preside over felony criminal trials, trial dates in civil cases can be set before

18   the assigned magistrate judge with a strong likelihood that the trial will commenced on the date

19   scheduled. Accordingly, the Court HEREBY ORDERS as follows:

20          1.       This matter is set for telephonic trial confirmation hearing before District Judge Dale A.

21   Drozd on February 28, 2022, at 1:30 p.m. in Courtroom 5;

22          2.       The jury trial for this case will be scheduled in due course;

23          3.       Counsel for Defendant is required to arrange for the participation of Plaintiff in the

24   telephonic trial confirmation hearing and to initiate the telephonic hearing at 1-877-402-9757, access

25   code 6966236;

26          4.       Plaintiff shall serve and file a pretrial statement as described in this order on or before

27   December 20, 2021;

28

                                                           5
       Case 1:17-cv-01769-DAD-SAB Document 92 Filed 07/20/21 Page 6 of 7



1             5.      Defendant shall serve and file a pretrial statement as described in this order on or

2    before January 10, 2022;

3             6.      In addition to electronically filing their pretrial statement, Defendant shall e-mail the

4    pretrial statement to: dadorders@caed.uscourts.gov;

5             7.      If Plaintiff intends to call incarcerated witnesses at time of trial, Plaintiff shall serve and

6    file a motion for attendance of incarcerated witnesses as described in this order on or before December

7    20, 2021;

8             8.      The opposition to the motion for the attendance of incarcerated witnesses, if any, shall

9    be filed on or before January 10, 2022;

10            9.      If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse to

11   testify voluntarily, Plaintiff must notify the Court of their names and locations on or before November

12   29, 2021, and Plaintiff must submit the money orders, as described in subsection 4 of this order, to the

13   Court on or before December 20, 2021; and

14            10.     The Clerk’s Office shall send Plaintiff a copy of Local Rule 281.

15
16   IT IS SO ORDERED.

17   Dated:        July 20, 2021
18                                                         UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                            6
     Case 1:17-cv-01769-DAD-SAB Document 92 Filed 07/20/21 Page 7 of 7



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          7
